PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Otis, et al.
Application No. 15/453,043
Filed: March 8, 2017
Attorney Docket No. 857.0051

:
:
:                        DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed January 13, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of January 13, 2020.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination (RCE) and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(II)(A)(4).  No extension of time under the provisions of CFR 1.136(a) was obtained.  Accordingly, the date of abandonment of this application is April 14, 2020. The Office mailed a Notice of Abandonment on July 1, 2020.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Notice of Appeal with payment of the $840.00 fee, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay.

The two-month period for filing an appeal brief under 37 CFR 41.37 runs from the date of this decision.

This application is being referred to Technology Center Art Unit 2153 for further processing.

Telephone inquiries concerning this decision should be directed Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET